Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Spiegler on August 30, 2022.
The application has been amended as follows: 
	Claim 14 (currently amended).  A method of producing a watermelon plant, said method comprising crossing the plant of claim 1 with a second watermelon plant at least once, [and] selecting a progeny watermelon plant from said crossing and optionally allowing the progeny to form seed.
	Claim 28 (currently amended).  A food product[,] or a feed product[, or a processed product] comprising the plant part of claim 2, wherein the plant part is a fruit [or a part thereof].
	Claim 32 (currently amended).  A method for determining the genotype of the plant of claim 1, said method comprising obtaining a sample of nucleic acids from said plant, [and] detecting in said nucleic acid a plurality of polymorphisms, thereby determining the genotype of the plant, and storing the results of detecting the plurality of polymorphisms on a computer readable medium.
The above amendments are made to obviate potential issues under 35 USC 112(d) and to correct typographical errors. Claims 1-15 and 19-33 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL
2.         Since the application is otherwise in condition for allowance except for the proof of deposit(s), and since the Office has received written assurance that an acceptable declaration will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.809(c)).
            Under 37 CFR 1.809(c)-(d) an applicant is required to make a deposit of seeds within three months after the mailing date of the Notice Of Allowance and Issue Fee Due.  The time period for making a biological deposit, and an amendment to add the depository information to the specification and claims, is no longer extendable.  See 37 CFR 1.136(c) and 1.809(c), revised in Changes to the Time Period for Making any Necessary Deposit of Biological Material, 66 Fed. Reg. 21090 (April 27, 2001), 1246 Off. Gaz. Pat. Office 104 (May 22, 2001), effective for Notices of Allowability mailed on or after May 29, 2001.  Amendments are no longer permitted to be filed after the payment of the issue fee.  See 37 CFR 1.312, revised in Changes to Application Examination and Provisional Application Practice, 65 Fed. Reg. 14865, 14869 and 14873 (March 20, 2000), 1233 Off. Gaz. Pat. Office 47, 50 and 54 (April 11, 2000), effective on May 29, 2000.  Failure to make the needed deposit of seeds of the claimed variety will result in ABANDONMENT of the application for failure to prosecute.  The deposit statement in the specification and all claims that refer to the instant seeds by name must be amended to include the deposit accession numbers.  These amendments should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR 1.312.  The statement of deposit in the specification shall contain:
            (1)  The accession number for the deposit(s);
            (2)  The date of the deposit(s);
            (3)  A description of the deposited biological material sufficient to specifically identify and to permit examination; and 
            (4)  The name and address of the depository.  (See 37 CFR 1.809(d)).
Applicant is reminded to update the specification and claims as necessary to include the deposit information. Proof of deposit is also required.
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG T BUI/Primary Examiner, Art Unit 1663